Exhibit 10.1

COMMON UNIT PURCHASE AGREEMENT

BY AND AMONG

ATLAS RESOURCE PARTNERS, L.P.

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Accounting Procedures and Interpretation

     5   

Article II SALE AND PURCHASE

     5   

Section 2.01

 

Sale and Purchase

     5   

Section 2.02

 

Independent Nature of Purchasers’ Obligations

     6   

Section 2.03

 

Purchased Units

     6   

Section 2.04

 

Consideration

     6   

Section 2.05

 

Funding into Escrow

     6   

Section 2.06

 

Closing

     6   

Article III REPRESENTATIONS AND WARRANTIES OF ATLAS

     7   

Section 3.01

 

Existence

     7   

Section 3.02

 

Capitalization and Valid Issuance of Purchased Units

     7   

Section 3.03

 

Atlas SEC Documents

     8   

Section 3.04

 

No Material Adverse Change

     9   

Section 3.05

 

Litigation

     9   

Section 3.06

 

No Breach

     9   

Section 3.07

 

Authority

     10   

Section 3.08

 

Compliance with Laws

     10   

Section 3.09

 

Approvals

     10   

Section 3.10

 

MLP Status

     11   

Section 3.11

 

Investment Company Status

     11   

Section 3.12

 

Offering

     11   

Section 3.13

 

Certain Fees

     11   

Section 3.14

 

Internal Accounting Controls

     11   

Section 3.15

 

Insurance

     11   

Section 3.16

 

Registration Rights

     11   

Section 3.17

 

No Side Agreements

     12   

Section 3.18

 

Acknowledgment Regarding Purchase of Purchased Units

     12   

Article IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

     12   

Section 4.01

 

Valid Existence

     12   

Section 4.02

 

No Breach

     12   

Section 4.03

 

Investment

     13   

Section 4.04

 

Nature of Purchaser

     13   

Section 4.05

 

Receipt of Information; Authorization

     13   

Section 4.06

 

Restricted Securities

     14   

Section 4.07

 

Certain Fees

     14   

Section 4.08

 

Legend

     14   

Section 4.09

 

Short Selling

     14   

Section 4.10

 

No Side Agreements

     15   

 

i



--------------------------------------------------------------------------------

Article V COVENANTS

     15   

Section 5.01

 

Anti-dilution Protection

     15   

Section 5.02

 

Short Selling Acknowledgement and Agreement

     16   

Section 5.03

 

Taking of Necessary Action

     16   

Section 5.04

 

Non-Disclosure; Interim Public Filings

     16   

Section 5.05

 

Use of Proceeds

     17   

Section 5.06

 

Tax Information

     17   

Section 5.07

 

No Other Listed Class of Securities

     17   

Section 5.08

 

NYSE Listing of Common Units

     17   

Article VI CLOSING CONDITIONS

     17   

Section 6.01

 

Conditions to the Closing

     17   

Section 6.02

 

Atlas Deliveries

     19   

Section 6.03

 

Purchaser Deliveries

     19   

Article VII INDEMNIFICATION, COSTS AND EXPENSES

     19   

Section 7.01

 

Indemnification by Atlas

     19   

Section 7.02

 

Indemnification by Purchasers

     20   

Section 7.03

 

Indemnification Procedure

     20   

Article VIII MISCELLANEOUS

     21   

Section 8.01

 

Interpretation

     21   

Section 8.02

 

Survival of Provisions

     21   

Section 8.03

 

No Waiver; Modifications in Writing

     22   

Section 8.04

 

Binding Effect; Assignment

     22   

Section 8.05

 

Aggregation of Purchased Units

     22   

Section 8.06

 

Confidentiality and Non-Disclosure

     23   

Section 8.07

 

Communications

     23   

Section 8.08

 

Removal of Legend

     23   

Section 8.09

 

Entire Agreement

     23   

Section 8.10

 

Governing Law

     24   

Section 8.11

 

Execution in Counterparts

     24   

Section 8.12

 

Termination

     24   

Section 8.13

 

Recapitalization, Exchanges, Etc. Affecting the Purchased Common Units

     25   

Section 8.14

 

Obligations Limited to Parties to Agreement

     25   

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule 2.01 – List of Purchasers and Commitment Amounts

 

Exhibit A -   Form of Atlas Resource Partners, L.P. Officer’s Certificate
Exhibit B -   Form of Legal Opinion Exhibit C -   Form of Registration Rights
Agreement Exhibit D -   Lock-up Agreement for Atlas Energy, L.P.

 

iii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, is entered into as of March 15, 2012 (this
“Agreement”), by and among ATLAS RESOURCE PARTNERS, L.P., a Delaware limited
partnership (“Atlas”), and each of the Purchasers listed on Schedule 2.01 (each,
a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, simultaneously with the execution of this Agreement, a subsidiary of
Atlas is entering into a definitive purchase and sale agreement to acquire
certain oil and gas properties located in the Barnett Shale area of the State of
Texas from Carrizo Oil & Gas, Inc., CLLR, Inc., Hondo Pipeline, Inc. and
Mescalero Pipeline, LLC (the “Acquisition”);

WHEREAS, Atlas desires to finance a portion of the Acquisition through the sale
of an aggregate of $120 million of Common Units, and the Purchasers desire to
purchase an aggregate of $120 million of Common Units from Atlas, each in
accordance with the provisions of this Agreement;

WHEREAS, it is a condition to the obligations of the Purchasers and Atlas under
this Agreement that the Acquisition be consummated; and

WHEREAS, Atlas has agreed to provide the Purchasers with certain registration
rights with respect to the Purchased Units acquired pursuant to this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Atlas and each of the Purchasers, severally and
not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“8-K Filing” shall have the meaning specified in Section 5.04.

“Acquisition” shall have the meaning specified in the recitals.

“Acquisition Agreement” means that certain Purchase and Sale Agreement dated
March 15, 2012, among a subsidiary of Atlas, Carrizo Oil & Gas, Inc., CLLR,
Inc., Hondo Pipeline, Inc. and Mescalero Pipeline, LLC in substantially the form
provided to the Purchasers.

“Acquisition Closing Date” means the date on which the Acquisition is
consummated.

“Acquisition Material Adverse Effect” means any “Material Adverse Effect” as
such term is defined in the Acquisition Agreement.



--------------------------------------------------------------------------------

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Atlas” shall have the meaning specified in the introductory paragraph.

“Atlas Financial Statements” shall have the meaning specified in Section 3.03.

“Atlas Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations, prospects or
affairs of Atlas and its Subsidiaries, taken as a whole, other than those
occurring as a result of general economic or financial conditions or other
developments that are not unique to and do not have a material disproportionate
impact on Atlas and its Subsidiaries but also affect other Persons who
participate in or are engaged in the lines of business of which Atlas and its
Subsidiaries participate or are engaged, (ii) the ability of Atlas and its
Subsidiaries, taken as a whole, to carry out their business as of the date of
this Agreement or to meet their obligations under the Basic Documents on a
timely basis or (iii) the ability of Atlas to consummate the transactions under
any Basic Document.

“Atlas Related Parties” shall have the meaning specified in Section 7.02.

“Atlas SEC Documents” shall have the meaning specified in Section 3.03.

“Basic Documents” means, collectively, the Escrow Agreement, this Agreement, the
Registration Rights Agreement, the Acquisition Agreement and any and all other
agreements or instruments executed and delivered by the Parties to evidence the
execution, delivery and performance of this Agreement, and any amendments,
supplements, continuations or modifications thereto.

“Board of Directors” means the board of directors of Atlas Resource Partners GP,
LLC.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Class A Units” means the Class A Units of Atlas representing general partner
interests having the rights, preferences and designations set forth in the
Limited Partnership Agreement.

“Closing” shall have the meaning specified in Section 2.06.

 

2



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning specified in Section 2.06.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.01 to this Agreement under the heading “Purchaser’s Allocated
Purchase Price.”

“Common Unit Price” shall have the meaning specified in Section 2.04.

“Common Units” means the Common Units of Atlas representing limited partner
interests having the rights, preferences and designations set forth in the
Limited Partnership Agreement.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Escrow Agreement” means the escrow agreement to be entered into no less than
ten (10) days prior to the Closing Date (or such other period of time reasonably
acceptable to the Purchasers) among Atlas, the Purchasers and an escrow agent,
which shall contain reasonable and customary terms to be approved by Atlas and
the Purchasers.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Atlas, its
Subsidiaries or any of their Property or any of the Purchasers.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law,

 

3



--------------------------------------------------------------------------------

statute or contract, and whether such obligation or claim is fixed or
contingent, and including the lien or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes.

“Limited Partnership Agreement” shall have the meaning specified in
Section 2.03.

“New Units” shall have the meaning specified in Section 5.01.

“Net Proceeds” means the aggregate amount delivered for the Purchased Unit as
set forth on Schedule 2.01, less any expenses incurred by Atlas in connection
with the Basic Documents.

“Participating Unit” shall have the meaning specified in Section 4.09.

“Party” or “Parties” means Atlas and the Purchasers, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agent” means Citigroup Global Markets Inc.

“Placement Agent Fees” means the fees that Atlas is obligated to pay to the
Placement Agent upon the closing of the transactions contemplated by this
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” means the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement or
the Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among Atlas and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents, affiliates, control persons, counsel, investment bankers and
other representatives of such Person.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers (it being understood that the
entering into of a total return swap should not be considered a Short Sale of
Common Units).

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

“Terminating Breach” shall have the meaning specified in Section 8.12(a).

“Unitholders” means the Unitholders of Atlas (within the meaning of the Limited
Partnership Agreement).

“Units” means the Units of Atlas representing limited partner and general
partner interests as described in the Limited Partnership Agreement.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Contemporaneously with the consummation of the
Acquisition and subject to the terms and conditions of this Agreement, at the
Closing, Atlas hereby agrees to issue and sell to each Purchaser, and each
Purchaser hereby agrees, severally and not jointly, to purchase from Atlas,
subject to Section 2.03, the number of Purchased Units set forth opposite its
name on Schedule 2.01 hereto. Each Purchaser severally and not jointly agrees to
pay Atlas the Common Unit Price for each Purchased Unit as set forth opposite
its name on Schedule 2.01.

 

5



--------------------------------------------------------------------------------

Section 2.02 Independent Nature of Purchasers’ Obligations. The respective
obligations of each Purchaser under this Agreement and the Registration Rights
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement or the Registration
Rights Agreement. The failure or waiver of performance under this Agreement or
the Registration Rights Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in the
Registration Rights Agreement, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement or the Registration Rights Agreement. Except as otherwise provided in
this Agreement or the Registration Rights Agreement, each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or the Registration Rights Agreement, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

Section 2.03 Purchased Units. The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Amended and Restated Limited Partnership Agreement of Atlas, dated as of
March 13, 2012 (the “Limited Partnership Agreement”).

Section 2.04 Consideration. The amount per Common Unit each Purchaser will pay
to Atlas to purchase the Purchased Units shall be $20.00 (the “Common Unit
Price”).

Section 2.05 Funding into Escrow. Each Purchaser shall deposit its Commitment
Amount into an escrow account established under the Escrow Agreement no later
than one Business Day prior to the Closing Date. On the Closing Date, upon
receipt of satisfactory evidence that the conditions set forth in Article VI
have been satisfied or waived, pursuant to Section 2.06, each such Purchaser
shall deliver notice to the Escrow Agent (as such term is defined in the Escrow
Agreement) to promptly and timely release the funds escrowed under the Escrow
Agreement to Atlas.

Section 2.06 Closing. Subject to satisfaction of the conditions set forth in
Article VI, the execution and delivery of the Basic Documents (other than this
Agreement and the Acquisition Agreement), the delivery of certificates
representing the Purchased Units, the release of the funds escrowed under the
Escrow Agreement to Atlas pursuant to the terms of the Escrow Agreement, and the
execution and delivery of all other instruments, agreements and other documents
required by this Agreement (the “Closing”) shall take place on a date (the
“Closing Date”) concurrent with the Acquisition Closing Date, provided that
Atlas shall take reasonable efforts to provide each Purchaser five Business Days
(or such shorter period as shall be agreeable to each such Purchaser but in any
event no less than two Business Days) prior written notice of such designated
Closing Date.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ATLAS

Atlas represents and warrants to the Purchasers, on and as of the date of this
Agreement and on and as of the Closing Date, as follows:

Section 3.01 Existence. Each of Atlas and its Subsidiaries: (i) is a
corporation, limited partnership or limited liability company, as applicable,
duly organized, validly existing and in good standing under the Laws of the
state or other jurisdiction of its incorporation or organization; (ii) has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted
as described in the Atlas SEC Documents, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected to have an Atlas Material Adverse Effect. Each of Atlas and its
Subsidiaries is duly qualified or licensed and in good standing as a foreign
limited partnership, limited liability company or corporation, as applicable,
and is authorized to do business in each jurisdiction in which the ownership or
leasing of its respective Properties or the character of its respective
operations makes such qualification necessary, except where the failure to
obtain such qualification, license, authorization or good standing would not
reasonably be expected to have an Atlas Material Adverse Effect.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a) As of the date of this Agreement, and prior to the issuance and sale of the
Purchased Units, the issued and outstanding ownership interests of Atlas consist
of approximately 26,200,000 Common Units representing a 98% limited partner
interest in the partnership and 534,694 Class A Units representing a 2% general
partner interest in the partnership. All of the outstanding Common Units and
Class A Units have been duly authorized and validly issued in accordance with
applicable Law and the Limited Partnership Agreement and are fully paid (to the
extent required under the Limited Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by Section 17-607 of the
Delaware LP Act).

(b) Other than Atlas’s existing Long-Term Incentive Plan, and other existing
management compensation arrangements, Atlas has no equity compensation plans
that contemplate the issuance of Common Units (or securities convertible into or
exchangeable for Common Units). Atlas has no outstanding indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which the Unitholders may vote. Except as set
forth in the first sentence of this Section 3.02(b), as contemplated by this
Agreement or as are contained in the Limited Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating Atlas or any of its Subsidiaries to
issue, transfer or sell any partnership interests or other equity interests in
Atlas or any of its Subsidiaries or securities convertible into or exchangeable
for such partnership interests or other equity interests, (ii) obligations of
Atlas or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
limited partnership interests or other equity interests in Atlas or any of its
Subsidiaries or any such securities or

 

7



--------------------------------------------------------------------------------

agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which Atlas or any of its Subsidiaries is a party with
respect to the voting of the equity interests of Atlas or any of its
Subsidiaries.

(c) All of the issued and outstanding equity interests of each of Atlas’s
Subsidiaries are owned, directly or indirectly, by Atlas free and clear of any
Liens (except for such restrictions as may exist under applicable Law and except
for such Liens as may be imposed under Atlas’s or its Subsidiaries’ credit
facilities filed as exhibits to the Atlas SEC Documents), and all such ownership
interests have been duly authorized and validly issued and are fully paid (to
the extent required by applicable Law and the organizational documents of
Atlas’s Subsidiaries, as applicable) and non-assessable (except as
non-assessability may be affected by Section 17-607 of the Delaware LP Act or
the organizational documents of Atlas’s Subsidiaries, as applicable) and free of
preemptive rights, with no personal liability attaching to the ownership
thereof, and (ii) except as disclosed in the Atlas SEC Documents, neither Atlas
nor any of its Subsidiaries owns any shares of capital stock or other securities
of, or interest in, any other Person, or is obligated to make any capital
contribution to or other investment in any other Person.

(d) The offer and sale of the Purchased Units and the limited partner interests
represented thereby are or will be duly authorized by Atlas pursuant to the
Limited Partnership Agreement prior to the Closing and, when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, will be validly issued, fully paid (to the extent
required by applicable Law and the Limited Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by
Section 17-607 of the Delaware LP Act) and will be free of any and all Liens and
restrictions on transfer, other than restrictions on transfer under the Limited
Partnership Agreement, the Registration Rights Agreement and applicable state
and federal securities Laws and other than such Liens as are created by the
Purchasers.

(e) The Purchased Units will be issued in compliance with all applicable rules
of The New York Stock Exchange. Atlas’s currently outstanding Common Units are
quoted on The New York Stock Exchange prior to the Closing Date, and Atlas has
not received any notice of delisting.

(f) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Limited Partnership
Agreement.

Section 3.03 Atlas SEC Documents. Atlas has filed with the Commission all forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act or the Securities Act (all such documents filed on
or prior to the date of this Agreement, collectively, the “Atlas SEC
Documents”). The Atlas SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Atlas Financial Statements”), at the time filed (in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed Atlas SEC Document filed prior to the date of
this Agreement) (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not

 

8



--------------------------------------------------------------------------------

misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and (v) fairly presented (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of Atlas
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. Grant Thornton LLP is an independent
registered public accounting firm with respect to Atlas and has not resigned or
been dismissed as independent registered public accountants of Atlas as a result
of or in connection with any disagreement with Atlas on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.

Section 3.04 No Material Adverse Change. Except as set forth in or contemplated
by the Atlas SEC Documents, and except for matters related to the proposed
Acquisition, which has been disclosed to, and discussed with, each of the
Purchasers, since December 31, 2011, Atlas and its Subsidiaries have conducted
their business in the ordinary course, consistent with past practice, and there
has been no (i) change that has had or would reasonably be expected to have an
Atlas Material Adverse Effect, (ii) acquisition or disposition of any material
asset by Atlas or any of its Subsidiaries or any contract or arrangement
therefor, otherwise than for fair value in the ordinary course of business,
(iii) material change in Atlas’s accounting principles, practices or methods or
(iv) incurrence of material indebtedness (other than the incurrence of such
indebtedness as is contemplated in connection with the Acquisition and has been
disclosed to, and discussed with, each of the Purchasers). Except as set forth
in or contemplated by the Atlas SEC Documents and except for indebtedness to be
incurred in connection with the Acquisition, Atlas has neither issued any Common
Units or other equity securities (other than under its Long-Term Incentive Plan
and existing management compensation plans, each as described in the Atlas SEC
Documents) nor incurred material indebtedness since December 31, 2011.

Section 3.05 Litigation. Except as set forth in the Atlas SEC Documents or any
filings made with the Commission by Atlas Energy, L.P. under the Exchange Act or
the Securities Act, there is no Action pending or, to the knowledge of Atlas,
contemplated or threatened against Atlas or any of its Subsidiaries or any of
their respective officers, directors or Properties, which (individually or in
the aggregate) reasonably would be expected to have an Atlas Material Adverse
Effect or which challenges the validity of any of the Basic Documents or the
consummation of the transactions contemplated hereby and thereby.

Section 3.06 No Breach. The execution, delivery and performance by Atlas of the
Basic Documents to which it is a party and all other agreements and instruments
in connection with the transactions contemplated by the Basic Documents, and
compliance by Atlas with the terms and provisions hereof and thereof, do not and
will not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to Atlas or any of its Subsidiaries
or any of their respective Properties, (b) conflict with or result in a
violation of any provision of the Certificate of Limited Partnership of Atlas or
the Limited Partnership Agreement or any organizational documents of any of
Atlas’s Subsidiaries, (c) require any

 

9



--------------------------------------------------------------------------------

consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under
(i) any note, bond, mortgage, license, or loan or credit agreement to which
Atlas or any of its Subsidiaries is a party or by which Atlas or any of its
Subsidiaries or any of their respective Properties may be bound or (ii) any
other agreement, instrument or obligation, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
now owned or hereafter acquired by Atlas or any of its Subsidiaries, except in
the cases of clauses (a), (c) and (d) where such violation, default, breach,
termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not, individually or in the aggregate, reasonably be expected to have an Atlas
Material Adverse Effect.

Section 3.07 Authority. Atlas has all necessary limited partnership power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by Atlas of each of the Basic
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of Atlas, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity. Except as contemplated by this Agreement, no approval by the Unitholders
is required as a result of Atlas’s issuance and sale of the Purchased Units.

Section 3.08 Compliance with Laws. Neither Atlas nor any of its Subsidiaries is
in violation of any judgment, decree or order or any Law applicable to Atlas or
its Subsidiaries, except as would not, individually or in the aggregate, have an
Atlas Material Adverse Effect. Atlas and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, an Atlas Material Adverse Effect, and neither
Atlas nor any such Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not have,
individually or in the aggregate, an Atlas Material Adverse Effect. Neither
Atlas, nor any of its Subsidiaries, nor any director, officer, agent, employee
or other person acting on behalf of Atlas or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, Atlas or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

Section 3.09 Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with Atlas’s obligations under the Registration
Rights Agreement, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any

 

10



--------------------------------------------------------------------------------

other Person is required in connection with the execution, delivery or
performance by Atlas of any of the Basic Documents to which it is a party,
except where the failure to receive such authorization, consent, approval,
waiver, license, qualification or written exemption or to make such filing,
declaration, qualification or registration would not, individually or in the
aggregate, reasonably be expected to have an Atlas Material Adverse Effect.

Section 3.10 MLP Status. Atlas expects to meet for the taxable year ending
December 31, 2012, the gross income requirements of Section 7704(c)(2) of the
Code, and accordingly Atlas is not, and does not reasonably expect to be, taxed
as a corporation for U.S. federal income tax purposes or for applicable tax
purposes.

Section 3.11 Investment Company Status. Atlas is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.12 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Atlas nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

Section 3.13 Certain Fees. Except for the Placement Agent Fees, no fees or
commissions will be payable by Atlas to brokers, finders or investment bankers
with respect to the sale of any of the Purchased Units or the consummation of
the transactions contemplated by this Agreement. The Purchasers shall not be
liable for any such fees or commissions. Atlas agrees that it will indemnify and
hold harmless each of the Purchasers from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by Atlas or alleged to have been incurred by Atlas in
connection with the sale of Purchased Units or the consummation of the
transactions contemplated by this Agreement.

Section 3.14 Internal Accounting Controls. Except as disclosed in the Atlas SEC
Documents, Atlas and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

Section 3.15 Insurance. Atlas and its Subsidiaries are insured against such
losses and risks and in such amounts as Atlas believes in its sole discretion to
be prudent for its businesses. Atlas does not have any reason to believe that it
or any Subsidiary will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.

Section 3.16 Registration Rights. Neither the execution of this Agreement nor
the issuance of the Purchased Units as contemplated by this Agreement gives rise
to any rights for or relating to the registration of any securities of Atlas,
other than pursuant to the Registration Rights Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.17 No Side Agreements. Except that certain Purchasers may have
pre-existing affiliations with the Placement Agent, and except for (a) the
confidentiality agreements entered into by and between any Purchaser and Atlas
and (b) any total return swap arrangement contemplated by Section 6.03(d), there
are no other agreements by, among or between Atlas or its Affiliates, on the one
hand, and such Purchaser or its Affiliates, on the other hand, with respect to
the transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

Section 3.18 Acknowledgment Regarding Purchase of Purchased Units. Atlas
acknowledges and agrees that (i) each of the Purchasers is participating in the
transactions contemplated by this Agreement and the other Basic Documents at
Atlas’s request and Atlas has concluded that such participation is in Atlas’s
best interest and is consistent with Atlas’s objectives and (ii) each of the
Purchasers is acting solely in the capacity of an arm’s length purchaser. Other
than those Purchasers that currently serve as members of the Board of Directors
of Atlas, Atlas further acknowledges that no Purchaser is acting or has acted as
an advisor, agent or fiduciary of Atlas (or in any similar capacity) with
respect to this Agreement or the other Basic Documents and any advice given by
any Purchaser or any of its respective Representatives in connection with this
Agreement or the other Basic Documents is merely incidental to the Purchasers’
purchase of Purchased Units. Atlas further represents to each Purchaser that
Atlas’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by Atlas and its
Representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to Atlas with
respect to itself, on and as of the date of this Agreement and on and as of the
Closing Date, as follows:

Section 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has all requisite power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its
Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have and would not reasonably be expected to have a
Purchaser Material Adverse Effect.

Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Units
by such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents),

 

12



--------------------------------------------------------------------------------

approval or notice under or result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under (i) any note,
bond, mortgage, license, or loan or credit agreement to which such Purchaser is
a party or by which such Purchaser or any of its Properties may be bound or
(ii) any other such agreement, instrument or obligation, except in the case of
clauses (a) and (c) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.

Section 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser
represents and warrants are “accredited investors” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities
Act), not as a nominee or agent, and with no present intention of distributing
the Purchased Units or any part thereof, and such Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities Laws of the United
States of America or any state, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of the
Purchased Units under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, such Purchaser understands and agrees that it may do so only (a)(i) in
compliance with the Securities Act and applicable state securities Law, as then
in effect, or pursuant to an exemption therefrom (including Rule 144 under the
Securities Act) or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered, and (b) if no stop-transfer
instructions to that effect will be in effect with respect to such securities.
Notwithstanding the foregoing, each Purchaser may at any time enter into one or
more total return swaps with respect to such Purchaser’s Purchased Units with a
third party provided that such transactions are exempt from registration under
the Securities Act as of the Closing Date.

Section 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, Atlas that (a) it is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated by the Commission pursuant
to the Securities Act and (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

Section 4.05 Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to the Atlas SEC Documents, (b) had access to
information regarding the Acquisition and its potential effect on Atlas’s
operations and financial results and (c) been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of Atlas regarding
such matters.

 

13



--------------------------------------------------------------------------------

Section 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from Atlas
in a transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In connection with the
foregoing, such Purchaser represents that it is knowledgeable with respect to
Rule 144 of the Commission promulgated under the Securities Act.

Section 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Atlas will not be liable for any such fees or commissions.
Such Purchaser agrees, severally and not jointly with the other Purchasers, that
it will indemnify and hold harmless Atlas from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by such Purchaser or alleged to have been incurred by
such Purchaser in connection with the purchase of Purchased Units or the
consummation of the transactions contemplated by this Agreement.

Section 4.08 Legend. The Purchased Units shall not be evidenced by physical
certificates. If any physical certificates are issued, it is understood that the
certificates evidencing the Purchased Units initially will bear the following
legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. These securities may not be sold, offered for sale, pledged (except in
connection with a bona fide margin account or other loan or financing
arrangement secured by these securities) or hypothecated in the absence of a
registration statement in effect with respect to the securities under such Act
or pursuant to an exemption from registration thereunder and, in the case of a
transaction exempt from registration, unless sold pursuant to Rule 144 under
such Act or the issuer has received documentation reasonably satisfactory to it
that such transaction does not require registration under such Act.” For the
avoidance of doubt, the Purchased Units may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by such
Purchased Units and such pledge shall not be deemed to be a transfer, sale or
assignment of such Purchased Units, and no buyer effecting such a pledge shall
be required to provide Atlas with any notice thereof or otherwise make any
delivery to Atlas pursuant to this Agreement or any other Basic Document.”

For the avoidance of doubt, Atlas acknowledges and agrees that any Purchaser
holding Purchased Units as a hedge to a total return swap transaction may rely
on Rule 144 in the sale, assignment or transfer of such Purchased Units pursuant
to the termination or unwind of such total return swap transaction.

Section 4.09 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it between the time it first
began discussions with Atlas or the Placement Agent about the transactions
contemplated by this Agreement and the date hereof other than in accordance with
applicable federal securities laws; provided, however, the above shall not
apply, in the case of a Purchaser that is a large multi-unit investment or
commercial

 

14



--------------------------------------------------------------------------------

banking organization, to activities in the normal course of trading of units of
such Purchaser other than the unit participating in this transaction (the
“Participating Unit”) so long as such other units are not acting on behalf of
the Participating Unit and have not been provided with confidential information
regarding Atlas by the Participating Unit.

Section 4.10 No Side Agreements. Except that certain Purchasers may have
pre-existing affiliations with the Placement Agent, and except for (a) the
confidentiality agreements entered into by and between any Purchaser and Atlas
and (b) any total return swap arrangement contemplated by Section 6.03(d), there
are no other agreements by, among or between Atlas or its Affiliates, on the one
hand, and such Purchaser (other than any Purchaser party to a total return swap)
or its Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.

ARTICLE V

COVENANTS

Section 5.01 Anti-dilution Protection. If Atlas issues additional Common Units
(or any security convertible into or exchangeable or exercisable for Common
Units or any combination thereof (other than pursuant to its Long-Term Incentive
Plan or other existing management compensation plans and the conversion of
outstanding options)) for an initial purchase price of less than the Common Unit
Price (the “New Units”) prior to the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), Atlas will offer
each Purchaser under this Agreement the right to receive additional Common Units
(rounded up or down to the nearest whole Unit) in an amount equal to the
difference between:

(a) the number of Units obtained by (i) multiplying (A) the Purchased Units by
(B) the Common Unit Price and (ii) dividing the result by the Weighted Average
as determined by the formula listed below, and

(b) the Purchased Units.

 

Weighted Average = (X)(A) + (Y)(B)

     

              A + B

     

X = Common Unit Price

Y = the initial purchase price paid per New Unit

A = the number of Purchased Units

B = the number of New Units issued

Notwithstanding anything to the contrary herein, if the New Units issued by
Atlas are securities convertible into or exchangeable or exercisable for Common
Units, then for purpose of this Section 5.01, the “initial purchase price” per
New Unit shall be equal to the (i) initial purchase price paid for each such New
Unit, plus (ii) the conversion or exercise price for each such New Unit and any
additional consideration required to be paid in connection with the exercise,
conversion or exchange of such New Unit into Common Unit.

 

15



--------------------------------------------------------------------------------

Section 5.02 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Common Units acquired
hereunder by the Purchaser until such time as the Registration Statement (as
defined in the Registration Rights Agreement) is declared effective; provided,
however, the above shall not apply, in the case of a Purchaser that is a large
multi-unit investment or commercial banking organization, to activities in the
normal course of trading of units of such Purchaser other than the Participating
Unit so long as such other units are not acting on behalf of the Participating
Unit and have not been provided with confidential information regarding Atlas by
the Participating Unit. No Purchaser makes any representation, warranty or
covenant hereby that it will not engage in Short Sales in the securities of
Atlas otherwise owned by such Purchaser or borrowed from a broker after the date
the press release contemplated by Section 5.04 is issued by Atlas.

Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
Atlas and each Purchaser will, and Atlas shall cause each of its Subsidiaries
to, use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the Purchasers or Atlas, as the case may be, advisable for the
consummation of the transactions contemplated by this Agreement and the other
Basic Documents.

Section 5.04 Non-Disclosure; Interim Public Filings. Atlas shall, on or before
8:30 a.m., New York time, on the first Business Day following execution of this
Agreement, issue a press release acceptable to the Purchasers disclosing all
material terms of the transactions contemplated herein and in the other Basic
Documents. Before 8:30 a.m., New York time, on the first Business Day following
the Closing Date, Atlas shall file a Current Report on Form 8-K with the
Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by this Agreement and the other Basic Documents and including as
exhibits to such Current Report on Form 8-K this Agreement and the other Basic
Documents, in the form required by the Exchange Act. Thereafter, Atlas shall
timely file any filings and notices required by the Commission or applicable Law
with respect to the transactions contemplated hereby. Notwithstanding the
foregoing, Atlas shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any press release, without the prior
written consent of such Purchaser except to the extent the names of the
Purchasers are included in this Agreement as filed as an exhibit to the 8-K
Filing and the press release referred to in the first sentence above. Atlas
shall not, and shall cause each of its respective Representatives not to,
provide any Purchaser with any material non-public information regarding Atlas
from and after the issuance of the above-referenced press release without the
express written consent of such Purchaser.

 

16



--------------------------------------------------------------------------------

Section 5.05 Use of Proceeds. Atlas intends to use the net proceeds from the
sale of the Purchased Units to partially finance the Acquisition.

Section 5.06 Tax Information. Atlas shall cooperate with the Purchasers and
provide the Purchasers with any reasonably requested tax information related to
their ownership of the Purchased Units.

Section 5.07 No Other Listed Class of Securities. On the Closing Date, Atlas
will not have any class of securities that is traded on an exchange or an
established securities market other than the Common Units.

Section 5.08 NYSE Listing of Common Units. Promptly following the Closing Date,
Atlas will submit an additional listing application to The New York Stock
Exchange with respect to the Purchased Units. Atlas will maintain the listing of
the currently outstanding Common Units on the New York Stock Exchange and, once
the Purchased Units are listed on the New York Stock Exchange, will maintain
such listing.

ARTICLE VI

CLOSING CONDITIONS

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) Atlas shall have consummated the Acquisition substantially on the terms
set forth in the Acquisition Agreement executed on the date hereof (without
giving effect to the waiver of any material conditions by Atlas thereunder).

 

17



--------------------------------------------------------------------------------

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) Atlas shall have performed and complied with the covenants and agreements
contained in this Agreement in all material respects that are required to be
performed and complied with by Atlas on or prior to the Closing Date;

(ii) the representations and warranties of Atlas contained in this Agreement
that are qualified by materiality or Atlas Material Adverse Effect shall be true
and correct when made and as of the Closing Date and all other representations
and warranties shall be true and correct in all material respects when made and
as of the Closing Date, in each case as though made at and as of the Closing
Date (except that representations made as of a specific date shall be required
to be true and correct as of such date only);

(iii) since the date of this Agreement, no Atlas Material Adverse Effect or
Acquisition Material Adverse Effect shall have occurred and be continuing;

(iv) The New York Stock Exchange shall have approved the listing application
with respect to the currently outstanding Common Units and no notice of
delisting from The New York Stock Exchange shall have been received by Atlas
with respect to the Common Units;

(v) Atlas shall have delivered, or caused to be delivered, to the Purchasers at
the Closing, Atlas’s closing deliveries described in Section 6.02 of this
Agreement;

(vi) Atlas shall have borrowed an amount that, when combined with the Net
Proceeds, is sufficient for Atlas to complete the Acquisition; and

(vii) a minimum of $80 million has been delivered to the Escrow Account by the
Purchasers and not withdrawn and at least such minimum amount has been released
to Atlas from the Escrow Account on the Closing Date.

(c) Atlas’s Conditions. The obligation of Atlas to consummate the sale of the
Purchased Units to each of the Purchasers shall be subject to the satisfaction
on or prior to the Closing Date of the following conditions with respect to each
Purchaser individually and not the Purchasers jointly (which may be waived by
Atlas in writing, in whole or in part, to the extent permitted by applicable
Law):

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) the funds escrowed pursuant to the Escrow Agreement shall have been
released to Atlas;

 

18



--------------------------------------------------------------------------------

(iv) each Purchaser shall have delivered, or caused to be delivered, to Atlas at
the Closing, such Purchaser’s closing deliveries described in Section 6.03 of
this Agreement.

Section 6.02 Atlas Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Atlas will deliver, or cause to be delivered, to
each Purchaser:

(a) a statement from Atlas’s transfer agent for the Common Units evidencing a
book-entry position in the name of the Purchaser for the Purchased Units, free
and clear of any Liens encumbrances or interests of any other party;

(b) an Officer’s Certificate in substantially the form attached to this
Agreement as Exhibit A;

(c) opinions addressed to the Purchasers from outside legal counsel to Atlas in
substantially the form attached to this Agreement as Exhibit B;

(d) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit C, which shall have been duly executed by Atlas;

(e) a certificate of the Secretary of Atlas, dated as of the Closing Date, as to
certain matters; and

(f) the Lock-Up Agreement from Atlas Energy, L.P. in substantially the form
attached as Exhibit D.

Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to Atlas:

(a) notice to the Escrow Agent instructing the Escrow Agent to release the funds
escrowed pursuant to the Escrow Agreement in respect of such Purchaser to the
Atlas;

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit C, which shall have been duly executed by such Purchaser;

(c) an Officer’s Certificate in form and substance reasonably satisfactory to
Atlas; and

(d) with respect to any Purchaser effecting a total return swap, a letter from
such Purchaser regarding certain tax withholding matters in form reasonably
acceptable to Atlas if Atlas determines that it is necessary to obtain such a
letter.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by Atlas. Atlas agrees to indemnify each Purchaser
and its Representatives (collectively, “Purchaser Related Parties”) from, and
hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or

 

19



--------------------------------------------------------------------------------

inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of or in any way related to (i) any actual or
proposed use by Atlas of the proceeds of any sale of the Purchased Units or
(ii) the breach of any of the representations, warranties or covenants of Atlas
contained herein; provided that such claim for indemnification relating to a
breach of a representation or warranty is made prior to the expiration of such
representation or warranty.

Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify Atlas and its Representatives (collectively, “Atlas
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of or in any way related to the breach of any
of the covenants of such Purchaser contained herein.

Section 7.03 Indemnification Procedure. Promptly after any Atlas Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action
or proceeding by a third party, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume

 

20



--------------------------------------------------------------------------------

the defense or employ counsel reasonably acceptable to the Indemnified Party or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Atlas has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Atlas unless otherwise
specified. Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

Section 8.02 Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement and the issuance and delivery of the Purchased Units for a period of
one year, with the exception the that representations and warranties set forth
in Sections 3.01, 3.02, 3.06(b), 3.07, 3.12 and Section 4.01 shall survive
perpetually. The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Atlas and the Purchasers
pursuant to Section 3.13, Section 4.07 and Article VII of this Agreement shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties referencing the particular
Article or Section, regardless of any purported general termination of this
Agreement.

 

21



--------------------------------------------------------------------------------

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Atlas
from the terms of any provision of this Agreement or any other Basic Document
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on any Party in any case shall entitle any
Party to any other or further notice or demand in similar or other
circumstances.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Atlas, each Purchaser,
and their respective successors and permitted assigns. Except as expressly
provided in this Agreement, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.

(b) Assignment of Purchased Units. All or any portion of a Purchaser’s Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities Laws.

(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights, subject to an express assumption of each of the obligations under this
Agreement without the consent of Atlas (i) to any Affiliate of such Purchaser or
(ii) in connection with a total return swap or similar transaction with respect
to the Purchased Units purchased by such Purchaser, and in each case the
assignee shall be deemed to be a Purchaser hereunder with respect to such
assigned rights or obligations and shall agree to be bound by the provisions of
this Agreement. Except as expressly permitted by this Section 8.04(c), such
rights and obligations may not otherwise be transferred except with the prior
written consent of Atlas (which consent shall not be unreasonably withheld), in
which case the assignee shall be deemed to be a Purchaser hereunder with respect
to such assigned rights or obligations and shall agree to be bound by the
provisions of this Agreement. Schedule 2.01 shall be revised to reflect the
actual Purchasers and allocations at the Closing.

Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

 

22



--------------------------------------------------------------------------------

Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, each Purchaser that has executed a confidentiality agreement in
favor of Atlas shall continue to be bound by such confidentiality agreement in
accordance with the terms thereof until Atlas issues the press release
contemplated by Section 5.04.

Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses set
forth on the signature pages hereof or to such other address as Atlas or such
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery or via electronic mail.

Section 8.08 Removal of Legend. Atlas shall remove the legend described in
Section 4.08 from any certificates evidencing the Purchased Units, or such
similar restrictive legend attached to the book-entry position evidencing the
Purchased Units held by the transfer agent of Atlas, at the request of a
Purchaser submitting to Atlas such documentation as may be reasonably requested
by Atlas or required by its transfer agent, unless Atlas, with the advice of
counsel, reasonably determines that such removal is inappropriate; provided that
Atlas shall provide an opinion of counsel to the transfer agent at no cost to
the Purchaser (if such an opinion can be given in light of the facts of the
situation), and the Purchaser shall not be required to provide an opinion, in
the event a Purchaser is effecting a sale of such Purchased Units pursuant to
Rule 144 under the Securities Act or an effective registration statement, in
which case Atlas shall cooperate with such Purchaser to effect removal of such
legend. Subject to Section 4.8(d) of the Limited Partnership Agreement, the
legend described in Section 4.08 shall be removed and Atlas shall issue a
certificate without such legend to the holder of Purchased Units upon which it
is stamped, if, unless otherwise required by state securities Laws, (i) such
Purchased Units are sold pursuant to an effective registration statement,
(ii) in connection with a sale, assignment or other transfer, such holder
provides Atlas with an opinion of a law firm reasonably acceptable to Atlas, in
a generally acceptable form, to the effect that such sale, assignment or
transfer of such Purchased Units may be made without registration under the
applicable requirements of the Securities Act, or (iii) such holder provides
Atlas with reasonable assurance that such Purchased Units can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A under the Securities Act. Atlas
shall bear all costs and expenses associated with the removal of a legend
pursuant to this Section 8.08. For the avoidance of doubt, Atlas acknowledges
and agrees that any Purchaser holding Purchased Units as a hedge to a total
return swap transaction may rely on Rule 144 in the sale, assignment or transfer
of such Purchased Units pursuant to the termination or unwind of such total
return swap transaction, and Atlas agrees that, as provided in the first
sentence of this Section 8.08, Atlas will not require an opinion of counsel from
the Purchaser in connection with such transaction.

Section 8.09 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises,

 

23



--------------------------------------------------------------------------------

warranties or undertakings, other than those set forth or referred to herein or
therein with respect to the rights granted by Atlas or a Purchaser set forth
herein or therein. This Agreement and the other Basic Documents supersede all
prior agreements and understandings between the Parties with respect to such
subject matter.

Section 8.10 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.

Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 8.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated on or any time prior to the Closing by (i) any Purchaser, with
respect to itself, (ii) with the written consent of the Purchasers entitled to
purchase a majority of the Purchased Units based on their Commitment Amounts, or
(iii) by Atlas, in each case, (A) if any representation or warranty of any other
Party set forth in this Agreement shall be untrue in any material respect when
made, or (B) upon a breach in any material respect of any covenant or agreement
on the part of any other Party set forth in this Agreement (either (A) or
(B) above being a “Terminating Breach”) if such Terminating Breach would cause
the conditions to a terminating Party’s obligations not to be satisfied and such
Terminating Breach is not cured within 20 days after written notice from a
terminating Party.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate on or any time prior to the Closing:

(i) if the Closing shall not have occurred on or before the outside termination
date specified in the Acquisition Agreement;

(ii) if the Acquisition has not closed by July 31, 2012; or

(iii) if a Law shall have been enacted or promulgated, or if any Action shall
have been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

(c) In the event of the termination of this Agreement as provided in
Section 8.12(a) or Section 8.12(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except as set forth in Article VII of this Agreement
and except with respect to the requirement to comply with any confidentiality
agreement in favor of Atlas; provided that nothing herein shall relieve any
Party from any liability or obligation with respect to any willful breach of
this Agreement.

 

24



--------------------------------------------------------------------------------

Section 8.13 Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of Atlas or any successor or
assign of Atlas (whether by merger, consolidation, sale of assets or otherwise)
that may be issued in respect of, in exchange for or in substitution of, the
Purchased Common Units, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 8.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the other Basic Documents or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
Atlas or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or Atlas or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of the Purchasers and Atlas under this Agreement or
the other Basic Documents or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation.

[The remainder of this page is intentionally left blank.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  ATLAS RESOURCE PARTNERS, L.P.   By:   Atlas Resource Partners GP, LLC,   its
general partner   By:  

 

    Sean P. McGrath     Chief Financial Officer

Address for notices:

  Atlas Resource Partners, L.P.   1000 Commerce Dr., Suite 400   Pittsburg, PA
15275   Fax:   412-262-2820   Attn:   Sean P. McGrath

With copies to:

  Ledgewood   1900 Market Street, Suite 750   Philadelphia, PA 19103   Fax:  
215-735-2513   Attn:   Lisa A. Ernst

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

[Purchaser] By:  

 

Name: Title:

Signature Page to Purchase Agreement